[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-16807                   DEC 27, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________               CLERK


                  D. C. Docket No. 02-80518-CV-DTKH

STEPHEN S. GREEN,

                                                           Plaintiff-Appellant,

                                  versus

SECRETARY FOR THE DEPARTMENT
OF CORRECTIONS, James McDonough,

                                                                   Defendant,

WILLIE FLOYD, Warden,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (December 27, 2006)

Before BIRCH, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
       Stephen S. Green, a Florida state prisoner proceeding pro se, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies.1         We review de novo a district court’s dismissal of a

prisoner’s action for failure to comply with the exhaustion requirements of 42

U.S.C. § 1997e(a). Higginbottom v. Carter, 223 F.3d 1259, 1260 (11th Cir. 2000).

After careful review, we affirm, albeit on different grounds.

       While housed at Glades Correctional Institute (“GCI”), Green filed a pro se

complaint pursuant to 42 U.S.C. § 1983, against Willie Floyd, the Warden of GCI.2

In his complaint, Green alleged that GCI did not have air conditioning or adequate

ventilation in the dormitories, and that the heat during the summer months caused

him to suffer from numerous health problems and adversely affected his blood

pressure.     Green attached to his complaint an inmate request (an “informal

complaint”), in which he stated that summer temperatures caused the dormitories

to become very hot and caused “extreme harm” to inmates and violated their



       1
        Green also mentions, in passing, that the district court erred by denying his Fed. R. Civ. P.
60(b) motion for reconsideration, but in his brief, asserts no arguments addressing the court’s order
denying reconsideration. See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330
(11th Cir. 2004) (“[T]he law is by now well settled in this Circuit that a legal claim or argument that
has not been briefed before the court is deemed abandoned and its merits will not be addressed.”);
Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir. 1998) (holding that issues mentioned in
passing in a brief are deemed abandoned if the brief has no supporting argument or discussion).
       2
        Green does not challenge the district court’s dismissal of his complaint for failure to state
a claim as to the other named defendants.

                                                  2
Eighth Amendment rights. He also attached a Request for Administrative Remedy

or Appeal (a “formal grievance”), asserting that the extreme heat in the dormitories

caused the inmates “much harm to there [sic] health” and asked that air

conditioning be installed. Finally, Green attached his Request for Administrative

Remedy or Appeal addressed to the Secretary of the Florida Department of

Corrections, which requested the provision of air conditioning in the dormitories

because the ventilation was not adequate to cool the area, and to which Green had

attached his informal and formal grievances. After cross-motions for summary

judgment were filed by Floyd and Green, the district court dismissed Green’s

complaint on the ground that he had not exhausted his claim. In his administrative

grievances, he asserted that the heat caused “extreme harm” and “much harm” to

the inmate population, while in the complaint, he alleged that he suffered from

high blood pressure as a result of the heat.

      On appeal, Green argues that the district court erred by dismissing for lack

of exhaustion his § 1983 claim because he diligently alerted Floyd to the heat

problem in the prison dormitories by way of the administrative process. Green

maintains that Floyd was on notice of the health-related nature of his § 1983 claim

because he stated in his administrative complaints that “extreme harm” was being

done to him and other inmates by the heat. Green also points out that when he



                                           3
filed his grievances, he did not know that the heat could cause more specific health

conditions.

      Pursuant to § 1997e(a), “No action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.”       We have noted that requiring the

exhaustion of remedies first in an agency setting allows “the agency [to] develop

the necessary factual background upon which decisions should be based” and

giving “the agency a chance to discover and correct its own errors.” Alexander v.

Hawk, 159 F.3d 1321, 1327 (11th Cir. 1998).           However, “while § 1997e(a)

requires that a prisoner provide as much relevant information as he reasonably can

in the administrative grievance process, it does not require more.” Brown v. Sikes,

212 F.3d 1205, 1207 (11th Cir. 2000).

      A Florida “inmate who wishes to complain about a condition of confinement

must first file an informal grievance . . . to the staff member who is responsible in

the particular area of the problem. If the inmate is unsatisfied with the response he

receives, he may file a formal grievance with the warden’s office. If the inmate

wants to pursue his complaint further, he may submit an appeal to the Secretary of

the [Department of Corrections].” Chandler v. Crosby, 379 F.3d 1278, 1288 (11th



                                          4
Cir. 2004) (internal citations omitted); see also Fla. Admin. Code Ann.

§§ 33-103.005(1), 33-103.006(1)(a), 33-103.007.

         Here, it is undisputed that Green submitted the necessary paperwork to

fulfill the requirements of administrative appeals under Florida law. See id. The

instant issue concerns the level of specificity required for such administrative

filings, when compared to the allegations contained in a subsequently filed § 1983

claim.     Although we noted in Brown that a prisoner must “provide as much

relevant information as he reasonably can in the administrative grievance process,”

we have not considered whether a § 1983 complaint must track exactly the

language of a prisoner’s administrative grievances in order to be exhausted.

Because, prior to the district court’s dismissal order, the parties had filed cross-

motions for summary judgment, which we find dispositive of Green’s complaint,

we need not reach the issue in this case as it is well-settled that “we may affirm for

any reason supported by the record, even if not relied on by the district court.”

Cochran v. U.S. Health Care Fin. Admin., 291 F.3d 775, 778 n. 3 (11th Cir. 2002).

However, we observe that Green’s administrative grievances, although not

verbatim to his § 1983 claim, likely were sufficient to put Floyd on notice of the

problem, potential injuries, and proposed solution. See Alexander, 159 F.3d at

1327.



                                          5
      “Summary judgment is appropriate when there are no genuine issues of

material fact and the movant is entitled to judgment as a matter of law.” Burton v.

Tampa Hous. Auth., 271 F.3d 1274, 1276-77 (11th Cir. 2001) (quotation omitted).

The moving party bears the initial burden of proving that there is no genuine issue

of material fact for trial. If this burden is met, the non-moving party may not “rest

on his pleadings,” but must “go beyond the pleadings and by [his] own affidavits,

or by the depositions, answers to interrogatories, and admissions of file, designate

specific facts showing that there is a genuine issue for trial” in order to avoid

summary judgment. Graham v. State Farm Mut. Ins. Co., 193 F.3d 1274, 1281-82

(11th Cir. 1999) (internal quotations omitted).

      The Eighth Amendment imposes a duty on prison officials to provide

“humane conditions of confinement,” including adequate clothing, shelter, and

medical care. Farmer v. Brennan, 511 U.S. 825, 832 (1994). To establish an

Eighth Amendment claim based on prison conditions, an inmate must meet both an

objective component, which requires that the conditions be “sufficiently serious,”

and a subjective component, which requires that the officials acted with “deliberate

indifference to prisoner health or safety.” Jordan v. Doe, 38 F.3d 1559, 1564 (11th

Cir. 1994) (internal quotations omitted). To meet the objective standard, “only

those deprivations denying the minimal civilized measure of life’s necessities are



                                          6
sufficiently grave to form the basis of an Eighth Amendment violation.” Hudson

v. McMillan, 503 U.S. 1, 9 (1992) (internal quotations omitted).          Under the

subjective prong, “a prison official cannot be found liable under the Eighth

Amendment for denying an inmate humane conditions of confinement unless the

official knows of and disregards an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”

Farmer, 511 U.S. at 837.

      In Chandler, we determined that prisoners had failed to establish sufficiently

severe conditions with regard to heat, humidity, and ventilation to satisfy the

objective component of an Eighth Amendment violation. 379 F.3d at 1297-98.

Likewise, in the case at bar, Green has not shown a sufficiently severe condition,

in light of Floyd’s summary-judgment materials, which included evidence showing

the following: (1) GCI’s ventilation and air circulation exceeded standards set forth

by the American Corrections Association; (2) Floyd provided extra fans in the

dormitories during the hottest parts of the summer; and (3) Green had access to

water and other forms of relief, including medical intervention.        Discomfort,

without more, does not amount to an Eighth Amendment violation. Chandler, 379

F.3d at 1295. In short, apart from Green’s contention that his high blood pressure



                                          7
was caused by the heat, which the uncontroverted evidence showed actually was a

result of his diabetes, he did not establish any injury besides discomfort.   Id.

Accordingly, Floyd was entitled to summary judgment.

      AFFIRMED.




                                       8